                         UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF ARIZONA

 In re:                                        Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          ORDER SETTING EMERGENCY
                Debtor.                   HEARING ON DEBTOR’S EXPEDITED
                                          MOTION FOR INTERIM AND FINAL
                                          ORDERS (I) AUTHORIZING DEBTOR TO
                                          OBTAIN POST-PETITION SECURED
                                          FINANCING; (II) GRANTING SECURITY
                                          INTERESTS AND LIENS TO DEBTOR-IN-
                                          POSSESSION LENDER AND RELATED
                                          RELIEF


          Having reviewed and considered the Motion for Emergency Hearing on Debtor’s

 Expedited Motion for Interim and Final Orders (I) Authorizing Debtor to Obtain Post-Petition

 Secured Financing; (II) Granting Security Interests and Liens to Debtor-In-Possession Lender

 and Related Relief (“Motion”) filed in connection with the Expedited Motion for Interim and

 Final Orders (I) Authorizing Debtor to Obtain Post-Petition Secured Financing; (II) Granting

 Security Interests and Liens to Debtor-In-Possession Lender and Related Relief (“DIP Motion”)

 filed by the Bob Bondurant School of High Performance Driving, Inc. (the “Debtor”), the debtor

 and debtor in possession in the above-captioned chapter 11 case, the School having provided

 adequate and proper notice of the Motion to interested parties under the circumstances, no other

 notice being necessary, and good cause appearing,
          IT IS HEREBY ORDERED granting the Motion.



 {00151475}
Case 2:18-bk-12041-BKM        Doc 148 Filed 02/08/19 Entered 02/08/19 11:47:49              Desc
                               Main Document    Page 1 of 2
         IT IS FURTHER ORDERED setting an expedited hearing on February __, 2019 at

 ___________________________ a.m./p.m. to be held at the United States Bankruptcy Court,

 District of Arizona, 230 North First Avenue, 7th Floor, Courtroom 701, Phoenix, Arizona 85003

 to consider the Application.

         IT IS FURTHER ORDERED that the Debtor shall immediately serve a copy of this

 Order upon the U.S. Trustee, the Debtor’s secured creditor, its landlord, and the 20 largest

 unsecured creditors, and file a certificate of service thereof.

                                  DATED AND SIGNED ABOVE




 {00151475}                                -2-
Case 2:18-bk-12041-BKM           Doc 148 Filed 02/08/19 Entered 02/08/19 11:47:49        Desc
                                  Main Document    Page 2 of 2
